     Case 3:18-cr-00100-HDM-WGC Document 132 Filed 10/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8

 9
                           UNITED STATES DISTRICT COURT
10
                                 DISTRICT OF NEVADA
11

12    UNITED STATES OF AMERICA,                 Case No. 3:18-cr-00100-HDM-WGC
13                             Plaintiff,
            v.                                  ORDER
14
      ROBERT LIESSE,
15
                               Defendant.
16

17          Defendant’s unopposed motion for jury note to be placed on

18    the docket for appellate purposes (ECF No. 131) is GRANTED IN PART.

19    Defendant is advised that Jury Note No. 1 is on the docket, under

20    seal, at ECF No. 97. The Clerk of Court is directed to serve a

21    copy of ECF No. 97, under seal, on counsel for defense.

22          IT IS SO ORDERED.

23          DATED: This 14th day of October, 2020.
24

25                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
26

27

28


                                            1
